UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6723


VERNON SAMUEL BROWN, a/k/a Vernon S. Brown,

                Plaintiff - Appellant,

          v.

CORRECTIONAL OFFICER DANNY DUNBAR; SGT. ANGLA COLLINS,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort. R. Bryan Harwell, District Judge.
(9:09-cv-00920-RBH-BM)


Submitted:   December 22, 2010            Decided:   January 12, 2011


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vernon Samuel Brown, Appellant Pro Se. Marshall Hodges Waldron,
Jr., GRIFFITH & SADLER, P.A., Beaufort, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Vernon Samuel Brown appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                                   The

district court referred this case to a magistrate judge pursuant

to 28 U.S.C.A. § 636(b)(1)(B) (West 2006 & Supp. 2010).                                    The

magistrate judge recommended that relief be denied and advised

Brown     that     failure       to     file      timely       objections        to    this

recommendation could waive appellate review of a district court

order based upon the recommendation.

            The     timely       filing     of     specific       objections          to     a

magistrate       judge’s     recommendation         is     necessary       to     preserve

appellate review of the substance of that recommendation when

the     parties     have        been     warned     of      the     consequences            of

noncompliance.       Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                              Brown

has waived appellate review by failing to file objections after

receiving proper notice.               Accordingly, we affirm the judgment of

the district court.

            We    deny     as    moot    appellees’        motion     to   dismiss         the

appeal.     We dispense with oral argument because the facts and

legal    contentions       are    adequately       presented      in   the       materials

before    the    court     and   argument       would    not    aid    the      decisional

process.

                                                                                  AFFIRMED

                                            2